PER CURIAM.
Michael Huffman appeals a final judgment of paternity contending that he did not receive proper notice of the trial. He attended a pretrial conference in which he admitted that he was the father of the child. The notice of the pretrial conference informs the parties that the court will treat the pretrial as a final hearing if the parties are in complete agreement regarding the disposition of the case. Mr. Huffman argues on appeal that his agreement pertained only to the issue of paternity and that the trial judge therefore erred in resolving child residency, support, and all other issues at the pretrial conference.
The right to proper notice of a trial can be waived by a failure to object in the trial court. We must affirm the final judgment in this case, because we have not been supplied with a transcript of the pretrial conference. In the absence of a record, we have no way of knowing whether Mr. Huffman objected to the lack of proper notice on any issue he did not intend to concede.
PADOVANO and POLSTON, JJ., concur. WOLF, C.J., dissents with opinion.